                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


JOSHUA LEE VINSON, SR.,

             Plaintiff,

      v.                                            Case No. 19-CV-1237

JASON DEBRUIN, et al.,

             Defendants.


                                      ORDER


      Plaintiff Joshua Lee Vinson, Sr., is representing himself. The court allowed

him to proceed on claims against the defendants based on his allegations that they

used an unreasonable amount of force when they arrested him. (ECF No. 10.) On

March 18, 2020, Vinson filed a motion to amend his complaint. (ECF No. 36.) He seeks

to add two new claims. He alleges that the officers “initiated an unlawful stop and

arrest,” and he alleges that the officers engaged in “racial profiling” when they

stopped him. (Id.)

      The court will deny Vinson’s motion to amend his complaint for several

reasons. First, he did not sign the motion. A few days ago, the court reminded Vinson

that, under Rule 11 of the Federal Rules of Civil Procedure, he must sign every

pleading, motion, and other paper he files. (ECF No. 34.) The court informed Vinson

that it would not consider future filings that he did not sign. The court acknowledges

that Vinson likely had not received the court’s order when he prepared his motion to
amend the complaint, but that does not relieve him of his obligation to comply with

Rule 11.

      Second, Vinson’s motion does not comply with Civil L.R. 15. That rule requires

a plaintiff who seeks to amend his complaint to attach to his motion a proposed

amended complaint. A plaintiff may not incorporate the allegations in a prior

complaint by reference—the proposed amended complaint must contain all his

allegations against all the defendants. In other words, a plaintiff may not simply tack

additional claims on to his original complaint as Vinson seeks to do in his motion.

Local Rule 15 also requires that the motion to amend identify every difference

between the original complaint and the proposed amended complaint.

      Finally, even if Vinson had signed the motion and complied with Local Rule

15, the court would deny his motion because allowing him to amend his complaint in

the way he suggests would be futile. See Foman v. Davis, 371 U.S. 178, 182 (1962).

In his original complaint Vinson states that he “was pulled over for unregistered

plates.” (ECF No. 1 at 2.) As the court explained in its screening order, the Court of

Appeals for the Seventh Circuit has found that, “When a police officer reasonably

believes that a driver has committed a minor traffic offense, probable cause supports

the stop. . . . [T]he existence of probable cause renders the traffic stop[] and resulting

warrantless arrest[] permissible.” Williams v. Brooks, 809 F.3d 936, 942 (7th Cir.

2016) (citations omitted). In other words, Vinson cannot pursue unlawful stop and

arrest claims because he concedes that he was pulled over for a permissible reason,

that is, because he was driving with unregistered plates.

                                            2
     IT IS THEREFORE ORDERED that Vinson’s motion to amend the

complaint (ECF No. 36) is DENIED.

     Dated in Milwaukee, Wisconsin, this 19th day of March, 2020.



                                          WILLIAM E. DUFFIN
                                          U.S. Magistrate Judge




                                      3
